J-S02037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ARTEMUS DAWSON

                            Appellant                   No. 2251 EDA 2015


               Appeal from the Judgment of Sentence July 13, 2015
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0007756-2015


BEFORE: FORD ELLIOTT, P.J.E., STABILE, J., and MOULTON, J.

MEMORANDUM BY MOULTON, J.:                               FILED JUNE 05, 2017

       Artemus Dawson appeals from the July 13, 2015 judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

convictions for simple assault and aggravated assault.1 We affirm.

       The trial court set forth the following facts:

               On June 8, 2012, at approximately 11:00 p.m., the
            complainant arrived home where she lived with her son.
            At the same time, [Dawson] arrived at the house to visit
            their three month old son.    Because the complainant
            believed [Dawson] was drunk, she told him he had to
            leave. The complainant entered her home with the baby,
            [Dawson] followed. The complainant then put the baby
            down on a bed in the front room of the house and told
            [Dawson] to leave.

              Following repeated attempts by the complainant to get
            [Dawson] to leave, [Dawson] punched the complainant on
____________________________________________


       1
           18 Pa.C.S. §§ 2701(a)(1) and 2702(a)(1), respectively.
J-S02037-17


       the left side of her face. The complainant then punched
       [Dawson] back and tried to run to get her phone.
       [Dawson] began to hit her repeatedly all over her body.
       When she began to scream for the baby, [Dawson]
       grabbed her by the hair and dragged her into the
       bathroom. In the bathroom, [Dawson] threatened to kill
       her and began to choke her. They fell into the bathtub.
       While in the bathtub [Dawson] bit the complainant on the
       neck.     After the complainant regained her footing,
       [Dawson] began punching her, causing a cut to her ear.
       [Dawson] again told the complainant he was going to kill
       her and make her as ugly on the outside as she was in the
       inside.

          [Dawson] stopped punching the complainant after she
       begged him to stop and promised not to tell anyone.
       [Dawson] ordered the complainant to clean herself up and
       informed her he wanted to sleep with her. Because the
       complainant was scared, she agreed. [Dawson] vaginally
       penetrated her with his penis and ejaculated.         When
       [Dawson] left the room, the complainant texted a friend.
       The complainant told the friend that she needed help and if
       she called to police, not to let them leave. The friend did
       call the police who then went to the house and arrested
       [Dawson].

          The complainant was taken to the Special Victims Unit
       where she gave a statement to Officer [Beverly] Graham.
       The complainant was then taken to the Philadelphia Sexual
       Assault and Rape Center. The complainant was examined
       by LaTia Rivera, a sexual assault nurse examiner. Nurse
       Rivera’s examination of the complainant showed she had
       swelling, bruising, erythemas, and tenderness all over her
       body.11 After her examination, Nurse Rivera sent the
       complainant to the emergency room due to the damage to
       her face.
          11
            There was bruising and an erythema on her eyes.
          Her ears had an erythema, a laceration, and
          tenderness. The complainant had swelling, bruising,
          an erythema, and tenderness on her mouth. She
          had bruising, an erythema and tenderness on her
          neck. There was bruising, an erythema, an abrasion,
          and tenderness on her upper extremities. She also


                                  -2-
J-S02037-17


             had bruising, an erythema, and tenderness on her
             chest, breast, and back.

1925(a) Opinion, 2/10/16, at 2-3 (“1925(a) Op.”) (internal citations

omitted).

      On March 13, 2015, a jury convicted Dawson of simple and aggravated

assault.    On July 13, 2015, the trial court sentenced Dawson to 6 to 15

years’ incarceration. Dawson did not file a post-sentence motion. On July

22, 2015, Dawson filed a timely notice of appeal.      The trial court ordered

Dawson to file a Pennsylvania Rule of Appellate Procedure 1925(b)

statement of matters complained of on appeal; Dawson did not comply. On

October 23, 2015, the trial court issued an opinion finding Dawson’s issues

waived for failing to comply with Rule 1925(b). Following Dawson’s motion

for remand, we remanded this matter to the trial court for the filing of a Rule

1925(b) statement and a Rule 1925(a) supplemental opinion. On November

27, 2015, Dawson filed a Rule 1925(b) statement. On February 10, 2015,

the trial court filed its Rule 1925(a) opinion.

      On appeal, Dawson argues that the evidence was insufficient to convict

him of aggravated assault.

       To preserve a sufficiency of the evidence claim on appeal, the

appellant’s Rule 1925(b) statement “must ‘specify the element or elements

upon which the evidence was insufficient.’” Commonwealth v. Gibbs, 981

A.2d 274, 281 (Pa.Super. 2009) (quoting Commonwealth v. Williams,

959 A.2d 1252, 1257 (Pa.Super. 2008)). If the Rule 1925(b) statement fails



                                      -3-
J-S02037-17



to “specify the allegedly unproven elements, . . . the sufficiency issue is

waived.” Williams, 959 A.2d 1257.

       Here, Dawson’s Rule 1925 statement states: “The evidence was

insufficient to convict Appellant Art Dawson of Aggravated Assault (18 §

2702 §§ A1), and Simple Assault (18 § 2701 §§A1).” 1925(b) Stmt. The

trial court found that Dawson had waived his sufficiency claim. 1925(a) Op.

at 4. Because Dawson failed to “specify the element or elements upon which

the evidence was insufficient,” Gibbs, 981 A.2d at 281 (quoting Williams,

959 A.2d at 1257), we agree.

       Even if Dawson had preserved his claim, it is meritless.2    Dawson

claims that there was insufficient evidence to convict him of aggravated

assault because there was no serious bodily injury. Dawson further argues

that this was a mere “unpleasant confrontation” and that he did not manifest

extreme indifference to the value of human life.   Dawson’s Br. at 14.   He

contends “[t]here was no attempt or injury which created a substantial risk

of death or which caused serious, permanent disfigurement or protracted

loss or impairment of the function of any bodily member or organ.” Id.

       We apply the following standard when reviewing a sufficiency of the

evidence claim:
____________________________________________


       2
       In his brief, Dawson has abandoned his sufficiency claim as to his
simple assault conviction and argues only that there was insufficient
evidence for his aggravated assault conviction.



                                           -4-
J-S02037-17


        [W]hether viewing all the evidence admitted at trial in the
        light most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder.           In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.      Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the [finder] of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Best, 120 A.3d 329, 341 (Pa.Super. 2015) (quoting

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa.Super. 2014)).

     “A person is guilty of aggravated assault if he . . . attempts to cause

serious bodily injury to another, or causes such injury intentionally,

knowingly   or    recklessly   under    circumstances   manifesting     extreme

indifference to the value of human life[.]” 18 Pa.C.S. § 2702(a)(1).

     Serious bodily injury is “[b]odily injury which creates a substantial risk

of death or which causes serious, permanent disfigurement, or protracted

loss or impairment of the function of any bodily member or organ.”          18

Pa.C.S. § 2301.

     The trial court found that



                                       -5-
J-S02037-17


         the evidence established that [Dawson] entered the
         complainant’s home where he punched her first on her
         face then all over her body. [Dawson] then dragged her
         by the hair into the bathroom where he continue[d] to
         punch her and choke her.          While in the bathroom
         [Dawson] told the complainant that he was going to kill
         her. [Dawson] continued to punch her which resulted in a
         cut on her ear. [Dawson] then threatened the complainant
         once more telling her he was going to kill her and make
         her as ugly on the outside as she was on the inside.

            The jury also heard testimony from a sexual assault
         nurse examiner who examined the complainant. Nurse
         Rivera testified that she observed numerous areas of
         swelling, bruising, erythemas, lacerations and tenderness
         all over the complainant’s body.        Nurse Rivera also
         testified that she sent the complainant to the Emergency
         Room because she was particularly concerned with the left
         side of her face. The evidence on the record supports the
         jury’s guilty verdict of aggravated assault.     The jury
         reasonably concluded that there was sufficient evidence to
         prove [Dawson] assaulted the complainant with the intent
         to cause serious bodily injury.

1925 (a) Op. at 5-6 (internal citations omitted).

      We agree with the trial court’s cogent reasoning and conclude that the

Commonwealth presented sufficient evidence from which a reasonable jury

could find Dawson guilty of aggravated assault.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017

                                     -6-